PER CURIAM:
*407Writ granted. Relator's claim that counsel provided ineffective assistance at trial, and in particular that counsel erred in failing "to introduce any evidence in support of the hypothesis of innocence proposed by defense counsel [in opening remarks]," as noted by this court on direct review, State v. Trahan , 11-1609, pp. 8-9 (La. 7/2/12), 97 So.3d 994, 998-999, merits a full evidentiary hearing conducted in accordance with La.C.Cr.P. art. 930. No witnesses testified at the hearing held in the district court and no evidence was presented. Therefore, we are unable to adequately review relator's claim at this time. Accordingly, we remand to the district court to reconsider its ruling after conducting a full evidentiary hearing.
REMANDED
GUIDRY, J., would deny.
CLARK, J., would deny.
GENOVESE, J., would deny.